Citation Nr: 0500816	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that in a July 1986 RO rating decision 
service connection for a left knee disorder was denied.  The 
veteran was given notice of the adverse determination but did 
not file an appeal.  As a result, the July 1986 RO decision 
is final.  Thus, new and material evidence is needed to 
reopen the claim.  38 U.S.C.A. § 5108, 7105.  In December 
2001, the RO appears to have denied the claim for service 
connection for a left knee disorder on a de novo basis.  
Irrespective of the RO's action in December 2001, the Board 
must decide whether the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for a left knee disorder.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board has recharacterized the 
issues as stated on the cover page.  

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board believes that additional 
evidentiary development is necessary before final 
adjudication of the veteran's claim.

During the veteran's August 2004 Board hearing, he indicated 
that he underwent knee surgery in the early or middle 1980s 
at the Ann Arbor VA medical center.  He also stated that he 
continued to receive treatment for his left knee at the Grand 
Rapids VA, most recently in 2002.  The claims file does not 
reflect that the veteran previously referenced this treatment 
in documents submitted to the RO, and, therefore, the RO 
never requested them or associated them with the veteran's 
claims file.  Therefore, a remand is necessary to attempt to 
obtain these records.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the additional 
records the veteran referenced during his 
August 2004 Board hearing.  Specifically, the 
RO should request records of the veteran's 
surgery in the early or middle 1980s at the 
Ann Arbor VA medical center and any records 
regarding the veteran's left knee from the 
Grand Rapids VA medical center, to include 
records as recent as 2002.

2.  Thereafter, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be provided 
a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


